Value Line Income and Growth Fund, Inc. Supplement dated December 16, 2010 to the Summary Prospectus dated May 1, 2010 The second paragraph under the caption “Who manages the Fund” on page 7 is hereby deleted and replaced with the following: Stephen Grant is primarily responsible for the day-to-day management of the Fund’s portfolio.Mr. Grant has been a portfolio manager with the Adviser or Value Line since 1991 and has been the Fund’s portfolio manager since December 2010.There is additional information in the Statement of Additional Information about Mr. Grant’s compensation, other accounts he manages and his ownership of Fund shares. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE SUMMARY PROSPECTUS FOR FUTURE REFERENCE
